 BUSINESS MACHINE & OFFICE APPLIANCE MECHANICS, ETC.317sentative for the Employer's combination engineer announcers andradio technicians.On June 30, 1954, the Employer filed with the.Board a motion to set aside and nullify a certification of the Peti-tioner.In support of its motion, the Employer contended that thePetitioner perpetrated a fraud upon the Board by coercing the em-ployees in the voting unit to cast their ballots for the Petitioner andby forcing these employees to appear with their mail ballots at thePetitioner's office and to vote their ballots in the presence of Peti-tioner's officials.On July 28, 1954, the Board issued a notice to show cause in whichit directed the Regional Director for the Twenty-first Region to in-vestigate and report upon the circumstances and conduct of the elec-tion previously held.Thereafter, on October 4, 1954, the RegionalDirector issued his report on motion to set aside and nullify certifi-cation in which he recommended that, on the basis of his investigation,the Employer's motion should be denied.The Employer has filedexceptions to the Regional Director's report.The Board has duly considered the Employer's motion, the Re-gional Director's report, and the Employer's exceptions thereto, andconcludes that the facts disclosed by the Regional Director's investi-gation are insufficient to support the Employer's contention that thePetitioner practiced fraud upon the Board during the conduct of theconsent election, and further concludes that the Employer's allega-tions of coercive conduct on the part of the Union which allegedlyaffected the results of the election were not timely filed with the Boardas required under Section 102.61 of the Board's Rules and Regula-tions.Accordingly, the Employer's motion to set aside and nullifycertification is denied. In denying the motion, the Board's action isnot to be construed as constituting a recertification of the Petitioner.[The Board denied the motion.]BUSINESSMACHINE& OFFICE APPLIANCEMECHANICS CONFERENCEBOARD, LOCAL459,INTERNATIONAL UNION OF ELECTRICAL, RADIO&MACHINE WORKERS,CIOandROYAL TYPEWRITERCOMPANY,INC.CaseNo. 2-CC-296.January27,1955Decision and OrderOn July 26, 1954, Trial Examiner Charles W. Schneider issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices inviolation of Section 8 (b) (4) (A) of the National Labor Relations111 NLRB No. 57. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.The Trial Examiner also found that theRespondent had not engaged in certain other conduct alleged as viola-tive of 8 (b) (4) (A) of the Act, and recommended that suchallega-tions in the complaint be dismissed.Thereafter, the Respondent, theGeneral Counsel, and the Charging Party, each filed exceptions to theIntermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, with modifications as follows :We agree with the conclusion of the Trial Examiner that the Re-spondent violated Section 8 (b) (4) (A) of the Act with respect toits picketing of the independent typewriter companiesin issue, i. e.,-Typewriter Maintenance and Sales Co. and Tytell Typewriter Co.Like the Trial Examiner, we reject, on the basis of the factual record,the Respondent's defense that an "alliance" existed between the twoindependents and Royal Typewriter Company, Inc. (herein calledRoyal), the employer with whom the Respondent had its primarydispute, such as would operate to exempt the picketing of these inde-pendents from the application of Section 8 (b) (4) (A).However,in reaching this conclusion, we do not deem it necessary to adopt inthe Trial Examiner's rationale his interpretation and application oftheEbasco case.1Contrary to the statement of our dissenting col-league, the governing rule of evidence is clear, in our view, that afterthe General Counsel made out hisprima faciecase, as we find he did, itwas the Respondent which had to establish as an affirmative defensethe existence of special circumstances which might remove the twoindependents from the protection given employers under Section 8(b) (4) (A) of the Act. This the Respondent failed to show.Withrespect to the aspect of the case relating to the Respondent's picketingof Royal's customers, we agree with the Trial Examiner's conclusionsand rationale.We find merit in the substance of the General Counsel's exceptionsto certain of the Trial Examiner's conclusions of law, and to his recom-mended order and notice to be posted by the Respondent.'Accord-ingly, we shall modify the Intermediate Report as reflected hereinbelow.1Douds v. Metropolitan Federatton of Architects,75 F. Supp. 672 (D. C. N. Y.1948).2 SeeNew York Shipping Association,107 NLRB 686;Washington CocaColaRQttirongWorks, Inc.,107 NLRB 299. BUSINESS MACHINE & OFFICE APPLIANCE MECHANICS, ETC. 319CONCLUSIONS OF LAW1.BusinessMachine & Office Appliance Mechanics ConferenceBoard, Local 549, International Union of Electrical, Radio & MachineWorkers, CIO, is a labor organization within the meaning of Section 2(5) of the Act.2.By inducing and encouraging employees of Electrolux Corpora-tion, Royal Indemnity Insurance Co., Lily Tulip Cup Co., Vick Chemi-cal Co., New York Life Insurance Company, American Can Co. (allcustomers of Royal), and employees of companies doing business withsuch customers of Royal at the premises of such customers, to engage inconcerted refusals to perform services for their employers, with an ob-ject or objects of forcing or requiring their employers to cease doingbusiness with Royal, and forcing or requiring persons normally doingbusiness with such customers of Royal to cease doing business withsuch customers of Royal, the Respondent has engaged in unfair laborpractices within the meaning of 8 (b) (4) (A) of the Act.3.By inducing and encouraging employees of Typewriter Main-tenance and Sales Co. and Tytell Typewriter Co., and employees ofpersons doing business with the named employers at the premises of thenamed employers, to engage in concerted refusals to perform servicesfor their employers, with an object or objects of forcing or requiringthe named employers to cease servicing customers of Royal, and tocease doing business with persons with whom they normally do busi-ness, and forcing or requiring persons normally doing business withthe named employers to cease doing business with such employers, theRespondent has engaged in unfair labor practices within the meaningof 8 (b) (4) (A) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) of theAct.5.The Respondent has not induced and encouraged the employees ofIdeal Business Machines within the meaning of Section 8 (b) (4) (A)of the Act, or induced and encouraged employees of customers of Royalother than as found herein.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Business Machine& Office Appliance Mechanics Conference Board, Local 459, Interna-tional Union of Electrical, Radio & Machine Workers, CIO, and itsofficers, representatives, agents, successors, and assigns, shall:1.Cease and desist, by picketing or in any other manner, frominducing and encouraging employees of Electrolux Corporation, Royal 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndemnity Insurance Co., Lily Tulip Cup Co., Vick Chemical Co., NewYork Life Insurance Company, American Can Co., or employees ofany other customers of Royal, or employees of persons doing businesswith Royal's customers at the premises of such customers, to engagein a strike or a concerted refusal in the course of their employmentto use, manufacture, process, transport, or otherwise handle or workon any goods, articles, or commodities, or to perform any services fortheir respective employers, where an object or objects thereof are toforce or require their employer to cease doing business with Royal, orto force or require persons normally doing business with customersof Royal, to cease doing business with such customers of Royal, andcease and desist from inducing and encouraging employees of Type-writerMaintenance and Sales Co. and Tytell Typewriter Co., andemployees of persons doing business with the last named employers at.the premises of such employers, to engage in a strike or a concertedrefusal in the course of their employment to use, manufacture, process,transport, or otherwise handle or work on any goods, articles, or com-modities, or to perform any services for their respective employers,where an object or objects thereof are to force or require the lastnamed employers to cease servicing customers of Royal, or to ceasedoing business with persons with whom they normally do business, orto force or require persons normally doing business with the last namedemployers to cease doing business with such employers, except insofaras any such action is permitted under Section 8 (b) (4) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at its business office copies of the notice attached heretomarked "Appendix A." 3 Copies of said notice, to be furnished bythe Regional Director for the Second Region, after being duly signedby official representatives of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and maintained byit for a period of sixty (60) days thereafter, in conspicuous places,including all places where notices to members of the Respondent arecustomarily posted.Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, or covered by anyother material.The Respondent shall also sign copies of the noticewhich the Regional Director shall make available for posting at thepremises of customers of Royal Typewriter Company, Inc., and atthe premises of Typewriter Maintenance and Sales Co. and TytellTypewriter Co.(b)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.A In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." BUSINESS MACHINE & OFFICE APPLIANCE MECHANICS, ETC. 321IT IS FURTHER ORDERED that the complaint be dismissed insofar as italleges violations by the Respondent with respect to the picketing ofIdeal Business Machines, and of customers of Royal Typewriter Com-pany, Inc., concerning which no specific findings of violations aremade herein.MEMBER PETERSON,dissentingin part :I am unable to agree with the finding that the Respondent Unionviolated the Act in picketing the two so-called independents, Type-writer Maintenance and Sales Co. and Tytell Typewriter Co. In myview, these concerns were sufficiently allied with the primary em-ployer,Royal, to render picketing of them permissible under theAct.I agree that it is not enough, in order to make them picketable, toshow that these two independents (and many others) did work whichbut for the strike at Royal would have been done by Royal. But itseems to me that the record here establishes a sufficient business rela-tionship between the primary employer and the alleged secondaryemployers to remove the latter from the protection of Section 8 (b)(4) (A).At the outset of the strike, Royal's office personnel wereinstructed to inform customers needing service on their machines tosecure the services of some nearby dealer and, if the work came in acategory covered by Royal's guarantee or maintenance contract, toadvise the customer to obtain a receipted invoice for which the cus-tomer would be reimbursed "for reasonable repairs within our guar-antee or agreement." 4But despite this arrangement, which contem-plated no relationship between Royal and whatever dealer selectedby the customer, the evidence is that one such dealer (Manhattan)was engaged by Royal directly, and that in most instances Royal paidthe independents directly for work they performed.As to Manhattan,the Trial Examiner found there existed "an understanding withRoyal for the repair of strike-bound work" and that Manhattanthereby "became an ally of Royal and picketable like Royal." I thinkenough has been shown to place Typewriter Maintenance and Tytellin the same category.At the least, I am not convinced that theGeneral Counsel has established by a preponderance of the evidencethat these two concerns are, in fact, neutrals or unwitting or unwill-ing victims of a dispute between Royal and the Union.I would, therefore, dismiss that part of the complaint that allegesa violation of Section 8 (b) (4) (A) by the picketing of TypewriterMaintenance and Tytell.+ There is no showing in the record that Royal, during the strike, was legally obligedso to reimburse the customer for services performed on Royal machines by others. Idoubt that any such obligation existed.Rather, it seems that Royal followed this coursein order to retain customer good will. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix ANOTICE TO ALL MEMBERS OF BUSINESS MACHINE & OFFICE APPLIANCE.MECHANICS CONFERENCE BOARD, LOCAL 459, INTERNATIONAL UNIONOF ELECTRICAL, RADIO & MACHINE WORKERS, CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT, by picketing or in any other manner, induce orencourage employees of Electrolux Corporation, Royal Indem-nity Insurance Co., Lily Tulip Cup Co., Vick Chemical Co., NewYork Life Insurance Company, American Can Co., or employeesof any other customers of Royal Typewriter Company, Inc., oremployees of persons doing business with customers of RoyalTypewriter Company, Inc., at the premises of such customers, toengage in a strike or a concerted refusal in the course of their em-ployment to use, manufacture, process, transport, or otherwisehandle or work on any goods, articles, or commodities, or to per-form any services for their respective employers, where an ob-ject or objects thereof are to force or require their employer tocease doing business with Royal Typewriter Company, Inc., orto force or require persons normally doing business with custom-ers of Royal Typewriter Company, Inc., to cease doing businesswith such customers of Royal Typewriter Company, Inc.; or in-duce or encourage employees of Typewriter Maintenance andSales Co. and Tytell Typewriter Co., or employees of persons do-ing business with the last named employers at the premises ofsuch employers, to engage in a strike or a concerted refusal inthe course of their employment to use, manufacture, process, trans-port, or otherwise handle or work on any goods, articles, or com-modities, or to perform any services for their respective employ-ers, where an object or objects thereof are to force or require thelast named employers to cease, servicing customers of Royal Type-writer Company, Inc., or to cease doing business with personswith whom they normally do business, or to force or require per-sons normally doing business with the last named employers tocease doing business with such employers, except insofar as anysuch action is permitted under Section 8 (b) (4) of the Act.BUSINESS MACHINE & OFFICE APPLIANCEMECHANICS CONFERENCE BOARD, LOCAL459, INTERNATIONAL UNION OF ELECTRI-CAL, RADIO & MACHINE WORKERS, CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. BUSINESS MACHINE & OFFICE APPLIANCE MECHANICS, ETC. 323Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis proceeding, brought under Section 10 (b) of the National Labor Relations Act(61 Stat. 136) against the Respondent Union, Business Machine & Office ApplianceMechanics Conference Board, Local 459, International Union of Electrical, Radio &Machine Workers, CIO, upon charges filed by Royal Typewriter Company, Inc., andupon amended complaint and answer, was heard, with due notice, in New York, NewYork, on June 14, 15, 16, and 17, 1954. The allegations of the complaint, deniedby the answer, are in substance that the Union, in violation of Section 8 (b) (4) (A),induced and encouraged employees of secondary employers to engage in concertedrefusals to perform services for their employers, with the object of requiring saidemployers to cease doing business with Royal or handling its products.All parties were represented at the hearing, participated therein, and were affordedfull opportunity to present and to meet relevant contentions and evidence, to engagein oral argument, and to file briefs and proposed findings.A brief was filed by theCompany on July 2, 1954.1From my observation of the witnesses, and upon the entire record in the case, Imake the following findings and conclusions:1.COMMERCE AND LABOR ORGANIZATIONFrom conceded facts, it is found that the Union is a labor organization within themeaning of Section 2 (5) of the Act, and that Royal Typewriter Company, Inc., isengaged in commerce within the meaning of Section 2 (6) of the Act.Royal is a New York corporation with its main office at 2 Park Avenue, NewYork, New York, a factory at Hartford, Connecticut, and branch offices in 46 Statesof the United States, where it is engaged in the business of manufacturing, selling,distributing, and servicing typewriters and related products.During the year 1953 Royal manufactured, at the Hartford plant, typewritersvalued in excess of $30,000,000, which were transported from the Hartford plantto States other than Connecticut.During the same period, Royal transported type-writers valued at in excess of $4.000,000 from the Hartford plant to the State ofNew York.11.THE UNFAIR LABOR PRACTICESThe Union is the collective-bargaining representative, certified by the Board, ofthe employees in the shipping and service departments of the Royal TypewriterCompany at two New York City branch offices of Royal: 2 Park Avenue in Man-hattan and 427 Flatbush Avenue in Brooklyn. The appropriate unit includes, amongothers,mechanics who service and repair typewriters either at the premises of thecustomer or at the premises of Royal.About March 23, 1954, the Union commenced a strike against Royal, still currentat the time of hearing.This strike resulted from the inability of the parties toagree upon the terms of a collective-bargaining agreement covering the employeesin the appropriate unit.In connection with this strike, the Union has from time to time, up to and includ-ing the time of hearing herein, picketed at various locations. It is the picketingat some of these locations which is charged as the violation.The different types of picketing conducted may be thus stated:(1) Picketing of the Royal offices in New York City. It is not contended thatsuch picketing was illegal.(2) Picketing before the places of business of various independent typewriterrepair companies who, during the course of the strike either repaired-or concerningwhom the Union had information that they had repaired-typewriters normallyserviced by Royal.This picketing is alleged as unlawful.(3) Picketing before the places of business of various enterprises not engaged inthe typewriting industry, but who, in the conduct of their business, used typewriterspurchased from or serviced by Royal.This picketing is likewise alleged to beunlawful. It became known as customer picketing.i In accordance with a request in the Company's brief, the transcript of hearing atline 8 page 247 is hereby corrected as follows : "9 : 10" is corrected to read "8 . 10."Other apparent errors, not seemingly of ciitical importance, are left uncorrected.344056-55-vol. 111-22 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe issue with respect to each type of assertedly illegal picketing is whether thepicketing (1) constituted prohibited inducement and encouragement, and (2) wasfor an objective proscribed by the statute.To sustainhis allegationsthe GeneralCounsel must establish both these propositions.We first will consider what the Union did.A. Customer picketingThere are no dealers in new standardsizeRoyal typewriters.Such machinesare sold only by Royal itself, and directly to the consumer. In connection with thesale Royal's warranty provides free inspection and repair service for 1 year.For afixed periodic fee Royal also provides-for those owners of Royal machinesdesiringit-a service contract covering Royal machines on which the warranty has expired.In addition, Royal also offers service on nonwarranty, noncontract machines at thepleasure of the customer.The strike began about March 23, 1954.Royal thereupon ceased to service anybut electrically operated machines.Some of Royal's customers then had theirmachines serviced by independent typewriter service companies.Beginningabout April 13, 1954, the Union began to picket some of these cus-tomers.Some 37 were admittedly picketed.Typical examples of the firms picketed,national in scope and needing no further identification, are Standard Brands Com-pany, New York Life Insurance Company, Gimbel Bros., Texas Company, LeverBros., Todd Shipyards, American Tobacco Company, Columbia Broadcasting Com-pany,Manufacturers Trust Company, American Can Company, and ElectroluxCorporation.The picketing occurred at the principal offices of these firms, many of whichare located in large office buildings in New York City.The procedure generallywas to have two pickets, carrying signs, patrol before the entrance to the customer'splace of business.The evidence does not disclose in every case who used the en-trances, but in those cases where there is evidence on the point, the entrances werecommonly used by members of the public, by employees of the picketed firm, byemployees of any other tenants of the building, and also by deliverymen makinglight deliveries.The picketing was peaceful and orderly.The pickets did not speak to employeesof the customers.There is no evidence that any employee of any picketed customerwent on strike or refused to perform services for his employer during the picketing.The picketing was carried on both at times when employees customarily entered andleft the building, and also at times when they were customarily at work.However, in at least one instance, an employee of an independent typewriterservice company refused to cross a picket line at a customer's place ofbusiness.This occurred at Royal Insurance Company where the Union picketed before a com-mon entrance with signs stating thatROYAL TYPEWRITERS INROYAL INSURANCE CO.ARE BEING REPAIRED BYSCABSBusiness Machine andOffice Appliance Mechanics UnionLOCAL 459, IUE-CIOGordon Speer, a repairman for Lewis Business Machines Service Company, sentby his employer to repair a Royal typewriter at Royal Insurance Company, refusedto enter Royal's building when he encountered the picket line there.According to the record evidence, the first customer picketing took place April 13atNew York Life Insurance Company, which, along with other tenants, occupies amultifloored building covering an entire city block at 26th and Madison Avenue inManhattan.The sign first carried by the pickets read substantially as follows:ROYAL BUSINESS MACHINES inN. Y. LIFE INS. CO.are being repaired bySCAB LABORLocal 459, IUE-CIOLater in the month the signs were changed to the extent of adding the followingline at the top:"Notice to the Public Only" BUSINESSMACHINE & OFFICE APPLIANCE MECHANICS, ETC. 325In some cases of customer picketing,such as at Royal InsuranceCo., the word"typewriters"was used in place of"businessmachines";and some signs carriedthe additional designation at the bottom"Business Machine and Office Appliance Mechanics Union."With these variants the same type of sign was used in each instance of customerpicketing,the only change being in the name of the customer.An object of this picketing,as statedby theRespondent at the hearing, was todissuade customers from doing business with Royal.The Union hoped to accom-plish this result by embarrassing the customer and causing the customer's patrons tohesitate about purchasing the customer's products.In at least one instance, thatof CharlesPfizer,a drug manufacturer,the pickets were withdrawn when the Unionwas satisfied that Pfizer had ceased doing business with Royal.The Union had no other dispute with the customers,nor claimed to represent thecustomers'employees.The customer picketing was for varying durations at the different locations: some-times lasting a few hours, sometimes several days.On occasion,after having aban-doned picketing a particular location,picketing was later resumed.At the time ofhearing customer picketing was still in progress at various locations.B. Legality of the customer picketingAs hasbeen seen,an objective of the customer picketing was to dissuade thecustomers of Royal from doing businesswith Royal. If, withthat objective, theUnion induced and encouraged employees of any employer to strike or concertedlyrefuse to perform their employment services,the Union violated Section 8 (b) (4)(A) of the Act.Theissue as to the customer picketing is therefore simply whetherthe picketing constituted inducement and encouragement of employees. If it did,the Union's intent not to do so is not a defense.Intent not to violate the statute is ofno avail where the natural and probable consequence of the act in question is toproduce a prohibited result byanillegalmeans.Radio Officers' Union of the Coin-mercial TelegraphersUnion, AFL v. N. L. R. B.,347 U. S. 17.The Union's contention,as has been seen,is that the customer picketing was designed(1) to embarrass the customer and (2)to appeal to the public not to patronize him;the reason for these purposes being the fact that the customers were using "scab"labor in the repairing of their typewriters.What theUnion meantby "scab" laboritdid not define during the course of the strike;nor didthe picketsignsthrow anylight on the matter.The inference to be drawn,and which I dodraw, isthat whatthe Union meant by the accusation was simplythatduring the strike the customerswere continuing to have their typewriters-which were under Royal contract orguaranty-repaired,and theUnionwished them to cease that action.That such anobjective is proscribedby the statuteseems obvious. If (as is not contested) theUnion could not legally have induced and encouraged employees of employers otherthan Royalto strike or refuse to render services to their employer,in order to requireRoyalcustomers to cease having theirtypewritersrepairedby Royal,it follows that theUnion could not do so for the purpose of requiring the customers to cease having theirtypewriters repairedby otherpersons.And that wouldbe so,regardless of whetherthose other persons were acting on behalf of or in concertwith Royalor were not.Moreover,repairing of the typewriters by persons other than strikers did not, astheUnionapparently assumed,become"scab"work(as I understand the term)merely because thestrikershad performed it before.If economic strikers can bereplaced by their own employers without recourse(N. L. R. B.v.Mackay Radio &TelegraphCo.,304 U. S. 333, 345)clearly another employer can arrange with some-one else for the continuance of service formerly provided by the striker pursuant tocontract between his own employer and the customer.As against customer em-ployers on whose goodsthey work,strikers in service industries acquire no prescrip-tive job rights.It is not truethatin all circumstances a service operation,whereverlocated and no matterby orfor whom performed,is the situs of a labor disputeand may be pursuedwhereveritmay be found.In certain situations pursuit of theoperation may be permissible.SeeSchultz Refrigerated Service,Inc.,87 NLRB502; MooreDry Dock Company,92 NLRB 547.But how and to what degree neednot be now determined.Suffice to say that the proposition is inapplicable here.WashingtonCoca-Cola, Inc.,107 NLRB299. Indeed,as I understand its argument,the Union disclaims any reliance uponsuchprinciple.The automobile owner who,finding repair shopA closed bya strike, takes his vehicle to shop B to be repaired,scarcely becomesthereby sucha party to the dispute between the strikerand shop Aas to make the owner picketable as an affected disputant either at his place of busi- 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDness or at shop B.Vis-a-visa service customer of his employer,a striker has no,such proprietaryinterest in the customer'spropertyor the operationperformed forhim, orany suchcontractual,employment or economic relationshipwith thecustomeras to enable the unionto attackthe customeras a primary party to the labordisputewherever and by whomeverthe service is performed.In any event the Boardhas decidedthat customer picketing at the premises of sec-ondaryemployers before entrancesused by theiremployeesor by deliverymanconsti-tutes inducement and encouragement of employees within the meaning of Section S(b) (4).Washington Coca ColaBottlingWorks,Inc., supra.In thatcase the union,having adispute with Coca-Cola Company,picketed in frontof entrances of retailstores which purchased Coca-Cola from the company.Thesignscarried by the picketsrequested patronsof thestoresnot to purchase Coca-Cola if they enteredthe store.The entrances therewere used by employees of theretail stores,by deliverymen,and by customers.The Board,in finding such picketingunlawful, said:We find no merit in the Respondent's assertionthat thepicketing was intendedonly to embarrass the nonstriking employeesof Coca-Cola, or to prevail uponthe buying public to boycott Coca-Cola's product.Thisbroad argument, thatpicketing-wherever it occurred-isaimedonly at publicizinga labor disputeand not at inducingworkstoppages by employees who are required in their reg-ular employment to cross thepicket line,has been too oftenrejected torequirefurther elaboration here.See alsoPrintingSpecialties & Paper Converters Union v. LeBaron,171 F. 2d 331,334;Union Chevrolet Co.,96 NLRB 957, 958.On thebasis of these authorities it is found in the present case that picketing ofentrances of customersof Royal wherethose entranceswere used by employees ofany employer other than Royal constitutedillegal inducementand encouragementof employees withinthe meaningof the statute.That theinducement might not havebeen successful would be no defense.N. L. R. B. v. Denver Building and Construc-tionTrades Council,193 F. 2d 421, 424 (C. A. 10).But, as has been seen, thepicketing at Royal InsuranceCompany wassuccessful in causingSpeerto refuse to.perform services for his employer, LewisBusinessMachines.Nor were the circumstances of the picketing such as to impel observers to con-clude thatitwasdirected only to consumers.Thus,the original picket signs madeno appeal,or suggestedany courseof action,to consumers.Indeedthe wording ofthe signswas suchas toconvey theimpressionthat the customerwas aparty to alabor dispute with the Union.The signs did not suggest that either thecustomersor the publicrefrainfrom purchasing Royal productsor usingRoyalservices; northat the public refrain from purchasing productsor using servicesof the customer.Thoseomissions,whether deliberate or inadvertent, make it impossible to find anysuggestion of consumerappealin the contentof the original picketsigns.The addi-tionthereafter of the phrase "To the Public Only," addedlittle that was any more-informative.The signsusedin theCoca-Colacase were considerablymore explicit,but theviolation there was neverthelessfound.Therethe signs said:FRIENDSWhen you go into this store please do not ask forCOCA COLAIt is not delivered by members of Brewery and BeverageWorkers Union No.67, thus tending to decreasethe earning opportunities of its members.If you desire a Cola drink,pleaseselect some other brand.Thanks.Brewery and BeverageDrivers Union Local 67AFLThe Respondent takes issue with the proposition,stated above, that picketing undercircumstances such as here presented,constitutes inducement and encouragement ofemployees.In view of the authorities cited, that is a contention to be addressed to theBoard and the courts, and not to the Trial Examiner upon whom the cases are bind-ing precedents.Several cases cited by the Respondent are distinguishable.InCrowley'sMilk Co.,102 NLRB 996,the Board held that picketing of the entrances to places of business.of customers of a primary employer, where the entrances were used only by the- BUSINESS MACHINE & OFFICE APPLIANCE MECHANICS, ETC. 327public, and where thesignsused appealed to the public not to purchase the primaryemployer's products, constituted lawful consumer picketing, and notillegalinduce-ment of employees. In that case, unlike thepresent one,the picketing did not ex-tend toentrancesused by employees:a distinctionpointed out by the Board in the,Coca-Colacase,supra.Other distinctions may be noted: InCrowley'sMilkthepicket signs were true appeals to consumers, asking them not to buy the products ofthe primary employer. In addition, one of the asserted objects in the present casewas to induce the public not to buy thecustomer'sproducts, as well as not to buy theproducts of Royal, the primary employer.Other cases cited by the Respondent are equally inapplicable.One only need bementioned:InternationalRice Milling Company,341 U. S. 665, 670. That case iscited by the Respondent as authority for the proposition that inducement of a singleemployee is not inducement to strike or to engage in concerted activity.TheInter-national Rice Millingcase, however, involved picketing of theprimaryemployer atthesitusof the labor dispute.The present case involves picketing ofsecondaryemployers at places away from the primary employer's place of business. Induce-ment and encouragement of employees is not prohibited where it is the primary em-ployer who is being picketed and the location is the situs of the dispute. Such pick-etinghas been uniformly held to be legal.Pure Oil Co.,84 NLRB 315;Ryan Con-struction Corp.,85 NLRB 417. Thus, the Union's picketing of Royal's places ofbusiness in New York City is not attacked. But where, as here, the inducement isat the places of business of secondary employers and not at the situs of the labordispute, the action has been uniformly held violative of the Act.That the mere factthat primary employees may perform some services at secondary premises does notmake the latter picketable situses is established by theCoca-Coladecision.Additionally distinguishing this case from that ofRiceMilling Co.,is the factthat the evidence here directly shows inducement of employees to engage in theUnion's concerted activity.Thus, the strikers were refusing to service Royal Type-writers at Royal Insurance Company. Speer was induced and encouraged, and suc-cessfully, to do the same.He was therefore induced to and did join in the veryconcerted activity the strikers were engaged in.Moreover, the picketing here con-stituted inducement limited not to Speer alone, by to all employees using the RoyalInsurance entrance.The General Counsel's evidence will sustain a finding, which I make, that in sixinstances the customer picketing took place before entrances used by employees ofthe customer or other employers. It is found that in such cases the picketing consti-tuted illegal inducement and encouragement of employees. These six are: ElectroluxCorporation, Royal Insurance Co., Lily Tulip Cup Co., Vick Chemical Co., NewYork Life Insurance Co., and American Can Co. In the cases of the other cus-tomers picketed, the evidence does not clearly establish that the picketing was at en-trances used or likely to be used by employees.C. Picketing of the independentsThe so-called independents are business firms engaged either in whole or in partin selling, servicing, and repairing typewriters.Normally they are competitors ofRoyal, though they may purchase portables and parts from Royal for resale.The Union actually picketed 4 independent typewriter service firms; but is chargedwith violations only in the picketing of 3: Typewriter Maintenance and Sales Co.,Ideal Business Machines, and Tytell Typewriter Co.The purpose of this picketing,according to the testimony of Union Business Agent Gazetas, was "to dissuade theseindependents from doing Royal work."Gazetas' further testimony is that this typeof picketing was eventually abandoned by the Union altogether, for the reason that,in relationto the manpower utilized, customer picketing was more "feasible."The picketsignsused were substantially in the following form:Notice to the Public OnlyEmployees of Royal Typewriter Co.on StrikeTytell Typewriter Company 2 employeesare being used as strikebreakers.BusinessMachine & Office ApplianceMechanics Union, Local 459, IUE-CIO2 Or Typewriter Maintenance & Sales Co., or Ideal Business Machines as the case mayhave been. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDTypewriter Maintenance & Sales Company:The entrance to the place of businessof this firm was picketed for about 3 days around mid-May by pickets carrying a signlike that previously described.The company is located in a two-floor building at314 Broadway in Manhattan. In addition to Typewriter Maintenance, other businessfirms are also housed in the building. Typewriter Maintenance has seven employees.TypewriterMaintenance's mechanics work both at this building and away from itat the customer's place of business.The entrance to the building is commonly usedby the public, deliverymen, and employees of the tenants.There is no separatedelivery or employee entrance.The picketing was orderly and peaceful.Tytell Typewriter Co.:This firm occupies several floors of a building at 123Fulton Street in Manhattan. It has seven employees, part of whom work inside,some outside.The building has only one entrance, which is used in common byemployees, deliverymen, and the public.Tytell was picketed for several hours inthe morning and afternoon of May 17.Ideal Business Machines:According to the testimony of Union Business AgentGazetas this concern was picketed, but the record does not disclose where, when, or(except for the content of the signs) in what manner.During the strike some of the independents, including Typewriter Maintenance,Tytell, and Ideal, serviced typewriters for Royal customers. Some of these machineswere under Royal warranty, or covered by a Royal service contract. In a number ofcases the independents were thereafter paid by Royal for this work.Thus, Royalrecords disclose that between Apil 20 and June 16, 1954, Royal directly paid Type-writerMaintenance $109.20 for work on machines covered by Royal warrantiesor service contracts.Between May 3 and May 21 Royal made similar payments toTytell Typewriter to the amount of $120.During the strike Royal made similarpayments in varying amounts to other independents.These and other facts are the basis for the Union's claim that the independentswere allies of Royal under the theory of theEbascocase, ceased to be neutrals,and were therefore picketable like Royal. In theEbascocase(Douds v. Metro-politan Federation of Architects, Etc.,75 Fed. Supp. 672 (S. D. N. Y.) Ebasco'soperations having become strikebound, Ebasco transferred its orders to Project,another and independent employer, but continued to exercise active supervision overProject's performance. It was there held that Project had allied itself with Ebasco,become a principal in the labor dispute, and could be picketed like Ebasco. If theevidence in the instant case establishes an alliance between the independents andRoyal whereby the independents were to perform Royal's strike-bound work, Ithink theEbascocase would be applicable.To establish such an alliance, however, more must be proved than the fact thatthe independents worked on machines Royal was obligated to repair.What mustbe shown is an arrangement, undertaking, or understanding between Royal and theindependents, similar to that between Ebasco and Project, whereby the independentswere retained or hired by Royal to perform the strikebound work.ClearlyEbascocannot apply to the situation unless there is a consensual relationship of some kindbetween Royal and the independents. If the arrangement is solely between the ownerof the machine and the independent as principals,Ebascocannot be apposite.Where,because A is unable to perform his contractual obligations to B, the latter hires C,an independent contractor, to provide the necessary services, no privity arises betweenA and C.A contract, of course, need not be in writing, nor need it even be explicatedorally: it may be inferred from a course of action. So here, the Union points tolarge numbers of payments made by Royal to various independents during thestrike.These payments, the Union says, require the inference that a contractualarrangement existed between Royal and the independents for the repair of the strike-bound machines.Ordinarily, the fact that one pays another for work performed by the latter isfairly conclusive indication there is an understanding therefor between them. Ifthere were no contrary evidence, the conclusion would no doubt be justified thatthose independents who were paid directly by Royal, undertook to act for and onRoyal's behalf, and thereby became Royal's alliesqua Ebasco.There is otherevidence, too, suggesting such a relationship.Thus, during the strike, HowardBurghardt, an instructor in Royal's mechanics' school, called Manhattan TypewriterService, an independent, asked whether Manhattan could handle some calls for Royal,and received the reply that it could. Subsequently Manhattan received checks fromRoyal for work on Royal warranty or service contracts.Atlantic Typewriter Com-pany, an independent, was called in by two of its old customers (the Jewelers' Boardof Trade and Long Island Hospital) to service Royal warranty machines and toldto bill Royal for the work.Atlantic did so, and was paid by Royal. BUSINESS MACHINE & OFFICE APPLIANCE MECHANICS, ETC. 329So far as the above evidence is concerned, I think it adequate to support a con-clusion that Manhattan, by entering into an understanding with Royal for the repairof strike-bound work, became an ally of Royal and picketable like Royal.How-ever, the significance of this conclusion is collateral only, since the Union is notcharged with unfair labor practices for applying pressure to Manhattan or to Atlantic.Respecting Ideal Business Machines there is no evidence as to the circumstancesof the picketing there (as, for example, whether it was at locations where employeescould be induced); hence no basis for a finding of violation.That leaves only Type-writerMaintenance and Tytell to be considered.And the question is whether theevidence is sufficient to establish an alliance between them and Royal. If there isnot, a violation has been made out.So far as Tytell is concerned, the evidence that he received checks from Royalisexplained by his testimony that the work was at the request of the customer,to whom Tytell had sent his bill.The arrangements were solely between Tytelland the customer.There was thus no understanding or business relationship betweenRoyal and Tytell.Tytell could not have sued Royal, nor Royal Tytell.Workperformed under such circumstances was not for or on Royal's behalf. By sendingTytell's bill to Royal the customer did not make Tytell privy to Royal's obligationsto the customer.Tytell denied under oath that any understanding or agreementbetween him and Royal existed.Under such circumstances Tytell's direct testi-mony outweighs any contrary inference to be drawn from the fact that he receivedchecks from Royal.It is clear that when called by an owner to service a typewriter, a mechanic gen-erally cannot know, unless he is specifically told, whether another company is ob-ligated to service the machine.Nor, even if he knows it, can he be deemed to beentering into a contract with the obligor when he undertakes to service the machineat the request of the obligee.Whatever legal relationships are established in sucha situation, they are between the owner and the independent, not between theindependent and Royal.Similar observations apply with respect to Typewriter Maintenance.Thoughthe total amounts paid by Royal to Typewriter Maintenance were less than to Tytell,there were more calls and over a longer period of time. The testimony of MeyerFeinstein, owner of Typewriter Maintenance, is that all those calls were from, andthe work done for and billed to, the owner of the machines involved.While Fein-stein's testimony was not impressive in all respects, it is not impaired in this regard,either by cross-examination or other evidence, and is accepted.Other evidence tends to support the conclusion that, except for the case of Man-hattan Typewriter, Royal did not enter into any relationship with the independentsfor the repair of the strike-bound machines.Thus, when the strike began, Royalissued the following written instructions to its office personnel with respect to repaircalls.REPAIR CALLSWhen answering a repair call, we should determine if the typewriter involvedcomes under any one of the following categories:1.New machine under guarantee.2.Machine covered by Maintenance contract.3.Our rental or repair loan.If the above should be the case, endeavor to ascertain what is specificallywrong with the machine and whether or not it is operating.Where the com-plaint is not urgent, the customer should be told that a record of his call iskept and as soon as possible we will attend to the complaint.On the otherhand, if the repair call is urgent and warrants prompt attention, advise thecustomer to call a nearby typewriter dealer as per "Red Book." In such cases,please ask the customer to secure a receipted invoice from the dealer for thenecessary adjustments which the customer will send to us % General ServiceDepartment.We will reimburse the customer by check for reasonable repairswithin our guarantee or agreement.A copy of the "Request for Service" form should in every case mentionedabove be turned into the General Service Department and a notation to thiseffect included on the same in addition to mentioning what category the machinecomes under.In addition to that memo, a "canned" reply to telephonic service requests wasalso distributed, as follows:WE ARE SORRY THAT DUE TO THE STRIKE OF OUR SERVICEMENWE WILL NOT BE ABLE TO RENDER SERVICE AT THIS TIME. 330DECISIONSOF NATIONALLABOR RELATIONS BOARDHOWEVER, WE WILL BE PLEASED TO TAKE YOUR NAME, AD-DRESS, AND TELEPHONE NUMBER AND RENDER SERVICE AT THEEARLIEST POSSIBLE MOMENT.IF IMMEDIATE SERVICE IS REQUIRED, WE RECOMMEND THATYOU CONSULT THE TELEPHONE RED BOOK, STARTING AT PAGE1864THRU 1873, AND OBTAIN SERVICE FROM THE NEARESTMECHANIC AVAILABLE.PLEASE BE ASSURED THAT WE ARE SORRY FOR ANY INCON-VENIENCE YOU MAY BE CAUSED THRU OUR INABILITY TO REN-DER SERVICE.There is no explanation as to why Royal paid the independents directly, ratherthan reimbursed the customer, as the instruction stated should be done.But, con-struingthis discrepancy most unfavorably to Royal and the General Counsel, itstill does not appreciably affect my conclusions.There is no evidence that Royal called any independent save in the case of Man-hattan.There is no evidence that Royal suggested to any customer that he securethe services of a particular independent.So far as appears, all calls to the inde-pendents on the strike-bound work came from the owners of the typewriters. ThatRoyal suggested the Red Book as a source of repairmen is of no significance, thoughthe Union apparently thought it so. 3Iwould expect that every typewriter dealer of any consequence in New York Cityis listed in the classified telephone directory.Under such circumstances the referralis of little weight on the issues here.In view of these facts, it is found that the evidence will not support a finding thatTypewriter Maintenance and Tytell companies were allies of Royal in the latter's dis-pute with the Union.Typewriter Maintenance and Tytell were secondary employ-ers.Their premises were not the situs of the dispute between the Respondent Unionand Royal, the primary employer.The picketing at the premises of TypewriterMaintenance and Tytell was therefore secondary and not primary picketing. It oc-curred at entrances used by employees of those companies and other employers.Upon those facts it is found that the Union's picketing of Typewriter Maintenanceand Tytell was violative of Section 8 (b) (4) (A) of the statute.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in connection with theoperations of the companies described above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the free flow of commerce.IV.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, it will berecommended that the Respondent cease and desist therefrom and take certain affirm-ative action which I find necessary to effectuate the policies of the Act.There being no substantial evidence to sustain the allegations in the complaint tothe effect that the Respondent, in violation of the statute, induced and encouragedthe employees of Ideal Business Machines, or employees of customers of Royal otherthan as found herein, it will be recommended that such allegations be dismissed in-sofar as not supported by the evidence.Upon the basis of the foregoing findings and conclusions, and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.Business Machine & Office Appliance Mechanics Conference Board, Local 459,International Union of Electrical, Radio & Machine Workers, CIO, is a labor organ-ization within the meaning of Section 2 (5) of the Act.2.By inducing and encouraging employees of Electrolux Corporation, Royal In-demnity Insurance Co., Lily Tulip Cup Co., Vick Chemical Co., New York Life8 Thus at one point, asked the Union's purpose in picketing IdealBusiness Machinesand Typewriter Maintenance, Union Business Agent Gazetas testified that :Well, Royal was-we had reason to believe-I would not say subcontracting, butRoyal Typewriter Company advised their customersto-this iswhatI have reasonto believe-advised their customers to look in the Yellow Pages of theclassified[phone book] and pick out some dealership and call them,and send the bill to Royal,which Royal paid. BOSSERT NEW CASTLE DIVISION331Insurance Company, American Can Co., Tytell Typewriter Co., Typewriter Main-tenance & Sales Co., and employees of other employers, to engage in concerted re-fusals to perform services for their employers, with an object of forcing or requir-ing the named employers to cease doing business with Royal Typewriter Company,Inc., Local 459 has engaged in unfair labor practices within the meaning of Section8 (b) (4) (A) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.4.The Respondent has not induced and encouraged the employees of IdealBusiness Machines within the meaning of Section 8 (b) (4) (A) of the Act, or in-duced and encouraged employees of customers of Royal other than as found herein.[Recommendations omitted from publication.]BOSSERT NEW CASTLE DIVISION,ROCKWELL SPRING & AXLE CO.andINTERNATIONAL BROTHERHOOD OF BOILERMAKERS,IRON SHIP BUILD-ERS, BLACKSMITHS,FORGERS AND HELPERS, AFL, PETITIONER.CaseNo. 6-RC-1483. January 27,1955Decision and OrderUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before Elmer E. Hope, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employeesof the Employer .23.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to sever a unit of forge department employeesat the Employer's New Castle, Pennsylvania, plant, from an existingproduction and maintenance unit currently represented by the Steel-workers.The Employer and the Steelworkers oppose severance onthe ground of inappropriateness of the unit.The Employer began operations at this plant in January 1949.Thereafter, on May 22, 1950, the Steelworkers was certified by theBoard as the exclusive bargaining representative of the Employer's1 The hearing officer referred to the Board the motions of the Employer and the UnitedSteelworkers of America, CIO, herein called the Steelworkers, to dismiss the instant peti-tion.For reasons stated hereinafter, these motions are hereby granted.2 The Steelworkers and International Conference of Die Sinkers, New Castle Die Sinker'sLodge #360, herein called the Die Sinkers, were each allowed to intervene in this pro-ceeding on the basis of a contract interest.Following a stipulation by the interestedparties that the employees represented by the Die Sinkers are specifically excluded fromthe present proceeding, the Die Sinkers withdrew from the hearing.111 NLRB No. 49.